Citation Nr: 1211701	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-21 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS)


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal on appeal from an October 2004 rating decision of the RO.  

The Board remanded the case in April 2008, August 2009, and September 2010 for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to obtain a medical opinion when such is necessary to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The Veteran has been afforded VA medical examinations.  Unfortunately, VA has not yet fulfilled its duty to assist the Veteran, as there is an essential question that has yet to be answered.  Thus, after reviewing the record, the Board finds that a VA medical opinion is necessary in connection with the issue on appeal. 

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  However, MS is presumed to have been incurred in or aggravated by service if manifest to a compensable degree within seven years of discharge from service.  Id.

Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but, in the light of subsequent developments, it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology, which, in retrospect, may be identified and evaluated as manifestation of the chronic disease to the required degree.  38 C.F.R. § 3.307(c).

In a May 1997 VA medical examination report, a VA examiner noted that in the years immediately following service, the Veteran experienced general fatigue and loss of strength.  He began to develop intermittent diplopia in the mid 1970's.  In an October 2010 opinion, a VA examiner indicated that the episodes of diplopia in the 1970's could have heralded the onset of MS.  The examiner, however, indicated that there was no sign of MS in service.

The Board notes that in a September 2003 enumeration of the Veteran's past medical history, the Veteran was said to have been suffering from MS for approximately 25 years, meaning that it began in the late 1970's.  

In its September 2010 remand, the Board asked that the examiner opine regarding the date of onset of the Veteran's MS.  The October 2010 examiner, as stated above, opined that MS did not have its onset in service.  The examiner did not opine regarding the approximate date of onset.  As such, another medical opinion regarding whether the Veteran's MS had its onset to a compensable degree within 7 years after discharge from service in June 1970 is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial compliance with the terms of a Board remand is required).  The examination instructions are contained in the first paragraph below.

The Board notes that it will ask that a VA examiner provide an opinion regarding the foregoing question without resort to an examination of the Veteran if possible.  The Veteran is severely disabled, and transport to a VA medical facility should be required only if the examiner deems such a visit necessary for rendering the requested opinion.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Ask that a VA physician review the claims file and provide an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that MS was present in service or was manifested to a compensable degree within 7 years after discharge from service in June 1970.  An examination should be afforded to the Veteran only if it is deemed necessary by the reviewing physician.  The examiner is asked to review all pertinent documents in the claims file in conjunction with the examination to include the May 2007 VA examination report and the October 2010 VA medical opinion.  Also, the examiner is requested to look at the past medical history listed in September 2003.  The examiner is asked to read this remand in its entirety.  A rationale for all opinions and conclusions should be provided, and the report should indicate whether the requested claims file and remand review took place.

2.  When the action requested has been completed, undertake any other indicated development deemed appropriate under the law and then readjudicate the issue.  If the decision remains adverse to the Veteran, he and his representative should be afforded a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



